In a proceeding pursuant to CPLR article 75 to permanently stay arbitration, the petitioner appeals from an order of the Supreme Court, Nassau County (O’Shaughnessy, J.H.O.), entered May 12, 1999, which, after a hearing, denied the petition.
Ordered that the order is affirmed, with costs.
Contrary to the assertions of the petitioner, the evidence supports the court’s determination that the respondent was a “resident of the same household” as the holder of a policy issued by the petitioner (see, Matter of Allstate Ins. Co. v Getter, 218 AD2d 797). Thus, the respondent was an insured person for purposes of the uninsured motorist endorsement of the subject policy. Ritter, J. P., Thompson, S. Miller and Florio, JJ., concur.